Title: To Thomas Jefferson from Andrea Pini, 14 February 1826
From: Pini, Andrea
To: Jefferson, Thomas


                            Stimatissimo Sigre
                            
                                Pisa
                                14. Febrajo 1826.
                            
                        Dal Sigr Console Tommaso Appleton mi è stata rimessa la lettera che V. S. si è compiaciuto mandarmi del’11. agosto 1825. Per la quale devo farle mille ringraziamenti tanto per parte mia che per parte di mia moglie delle gentili espressioni in essa contenute, ed assicurarla della nostra vera ricconoscenza per la sua premura di farci passare ogni anno una porzione del Capitale che si trova nella sue mani. Sensibile oltre modo di questo suo nuovo tratto di amichevole condiscendenza Mi permetta che abia l’onore di confermarmi con piena stima e con distinta considerazioneSuo Umo Devmo Servo 
                            Andrea Pini
                         Editors’ Translation
                            Dear Sir
                            
                                Pisa
                                14 February 1826.
                            
                        From Mr Consul Thomas Appleton I have received the letter that You deigned to send me on 11 August 1825. For which I must thank you a thousand times, on my own behalf and on behalf of my wife, for the kind expressions therein contained, and assure you of our true gratitude for your efforts each year to arrange for transmission to us of a portion of the Capital that is in your hands. Deeply aware of this new instance of friendly indulgence, please allow me to have the honor of confirming myself, with full esteem and distinguished consideration, Your Humble and Most Devd Servant,
                            Andrea Pini
                        